Citation Nr: 0029796	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for right knee 
osteochondritis dissecans, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

During his January 1995 personal hearing, the veteran raised 
the issue of entitlement to service connection for a heart 
condition as secondary to service-connected right knee 
disability.  See January 1995 hearing transcript, pgs. 15-17.  
As this issue has not been adjudicated by the RO, it is 
referred there for appropriate action.  

In his October 2000 Appellant's Brief, the veteran's 
representative appeared to raise the issue of entitlement to 
service connection for a left knee disability as secondary to 
service-connected right knee disability.  This issue is 
referred to the RO for appropriate action.  In so doing, the 
Board notes that this claim was previously denied by the RO 
in May 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected right knee osteochondritis 
dissecans is manifested by subjective complaints of knee pain 
and instability, and objective findings of active flexion 
limited to no less than 80 degrees, and moderate 
patellofemoral crepitance.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee osteochondritis dissecans have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that the Secretary shall assist a claimant 
in developing all facts pertinent to a claim for VA benefits.  
Such assistance shall include requesting information as 
described in 38 C.F.R. §  5106.  The Secretary shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).  Upon review, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed, and that no further assistance to the veteran is 
required to comply with the statutory duty to assist.  VA and 
private treatment reports are of record, and the veteran has 
been afforded VA examinations of the disability at issue.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a March 1946 rating decision, the RO granted service 
connection for right knee osteochondritis dissecans, 
evaluated as 20 percent disabling.  That rating has been 
continued to date.  In October 1994, the veteran submitted a 
reopened increased rating claim for the service-connected 
right knee disability. 

In January 1995, the veteran testified that his right knee 
hurt and that he had problems going down steps, stooping, and 
getting up and down.  He reported that the knee was unstable 
and that it sometimes locked up followed by swelling.  He 
stated that he took aspirin for pain.  He indicated that he 
had refused surgery on the knee.  He further indicated that 
he had not been treated for the knee by VA since 1993 and had 
not seen a private physician in 10 years.  See January 1995 
hearing transcript.  

On VA examination in January 1995, the veteran complained 
that his right knee hurt constantly, that it swelled up every 
3 months forcing him to go to bed for 2-3 days, and that it 
tried to lock up.  Physical examination revealed no evidence 
of swelling or deformity.  There was 3+ crepitus. Active 
range of motion was 0-80 degrees.  Passive range of motion 
was 1-110 degrees.  X-ray of the right knee revealed 
degenerative arthritic changes in the knee joint.  The 
diagnoses were history of osteochondritis dissecans and 
degenerative joint disease of both knees.  

In a July 1995 statement, Dr. M.C. reported that at the 
current time, the veteran was quite limited with arthritic 
pain in the knees, but showed remarkable passive rotation of 
motion.  It was stated there was a marked amount of boney 
arthritis palpable in both knees.  It was reported the 
veteran suffered from much morning stiffness, but as the day 
went on he could walk without limping.  


On VA examination in August 1996, the veteran complained of 
pain in the right knee.  Physical examination revealed range 
of motion of the right knee of 0-130 degrees, which the 
examiner noted was normal or better than normal for someone 
the veteran's age.  There was no anterior posterior laxity 
and no varus valgus laxity.  The skin looked good with a 
well-healed scar on the medial side.  There was moderate 
patellofemoral crepitance which was equal, bilaterally.  
There was no joint line tenderness or swelling. He did seem 
to walk with a slightly antalgic gait, but the examiner did 
not feel that this was due to the knee.  It was noted that X-
ray examination showed good joint space for someone 72 years 
old on nonweight-bearing film.  There was minimal osteophyte 
formation and some degenerative changes at the patellofemoral 
joint.  The examiner concluded that overall, the veteran's 
examination and X-rays while being consistent with someone 
who had arthritis, certainly were no more advanced than 
normal for a 72-year-old.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


The veteran's right knee disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  This is the maximum rating 
available under this diagnostic code.  

The Board has also considered other applicable diagnostic 
codes.  Under Diagnostic Code 5257, a 30 percent evaluation 
is assigned for severe impairment of a knee as measured by 
the degree of recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 30 percent evaluation is warranted for flexion limited 
to 15 degrees.  38 C.F.R. 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 30 percent evaluation is warranted for extension 
limited to 20 degrees; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the preponderance of the evidence 
is against an increased rating for the disability of the 
right knee.  On VA examinations in January 1995 and August 
1996, right knee flexion was not limited to 15 degrees or 
less, and extension was not limited to 20 degrees, either of 
which is required for a rating in excess of 20 percent based 
on limitation of motion.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this case, 
however, although the veteran complained of right pain on 
movement, physical examination showed that he retained range 
of motion of the right knee far beyond that contemplated 
under the next higher limitation of motion diagnostic code 
evaluation.  Moreover, the veteran has reported he requires 
no more than aspirin for his pain.  Thus, the record 
demonstrates that the current level of disability shown is 
encompassed by the rating assigned, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent is not warranted.  Thus, 
limitation of motion of the veteran's right knee does not 
meet the criteria for a rating in excess of 20 percent under 
Diagnostic Codes 5260 or 5261.  

Additionally, the evidence does not reveal severe recurrent 
subluxation or lateral instability of the right knee 
necessary for a higher rating under Diagnostic Code 5257.  In 
this regard, the Board notes that there was no anterior 
posterior or varus valgus laxity of the right knee shown on 
the August 1996 VA examination. 

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right knee disability 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 
5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee osteochondritis dissecans is denied.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


